UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (date of earliest event reported): August 23, 2013 WESTINGHOUSE SOLAR, INC. (Exact name of registrant as specified in its charter) Delaware 001-33695 90-0181035 (State or other jurisdiction of incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 1475 S. Bascom Ave. Suite 101, Campbell, California 95008 (Address of principal executive offices) Registrant’s telephone number, including area code: (408) 402-9400 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Event On August 23, 2013, Westinghouse Solar, Inc. (the “Company”) received formal written notice of the termination of its License Agreement and Trade Name Agreement with Westinghouse Electric Corporation (“Westinghouse”). The Company does not believe that the termination of the license agreement will have a material adverse effect on its future business. While the Westinghouse trademark is an important, world-wide brand, the Company believes the most important competitive factors relating to its products are their effectiveness, efficiency and consumer cost, i.e., price point, and ultimately to the extent the cost of the Westinghouse license becomes prohibitive, it negatively impacts the Company’s cost of goods. As previously disclosed, on July 22, 2013, the Company had received a breach of contract notice due to non-payment of past due license fees to Westinghouse. The Company is currently past due for license fees of $382,500 related to 2012 and $500,000 for the first half of 2013 and was unable to make payment for the past due license fees within the 30-day cure period provided for by the terminated License Agreement. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:August 28, 2013 WESTINGHOUSE SOLAR, INC. By: /s/ Margaret R. Randazzo Margaret R. Randazzo, Chief Executive Officer
